UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.17)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) July 23, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power402,652 8. Shared Voting Power 9. Sole Dispositive Power402,652 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person402,652 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.10 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power408,618 8. Shared Voting Power 9. Sole Dispositive Power408,618 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person408,618 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.15 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 151408101 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power398,392 8. Shared Voting Power 9. Sole Dispositive Power398,392 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person398,392 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)3.07 14. Type of Reporting Person PN 4 SCHEDULE 13D CUSIP No. 151408101 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power313,187 8. Shared Voting Power 9. Sole Dispositive Power313,187 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person313,187 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)2.41 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 151408101 1. ChewyGooey Cookies, LP20-4605223 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationDelaware Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power175,000 8. Shared Voting Power 9. Sole Dispositive Power175,000 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person175,000 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.13 14. Type of Reporting Person PN 6 SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power187,846 8. Shared Voting Power 9. Sole Dispositive Power187,846 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person187,846 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.45 14. Type of Reporting Person OO 7 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power1,956,816 8. Shared Voting Power 9. Sole Dispositive Power1,956,816 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person1,956,816 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)15.06% 14. Type of Reporting Person IN 8 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007, Amendment No. 12 was filed on July 18, 2008, Amendment No. 13 was filed onAugust 22, 2008, Amendment No. 14 was filed on January 30, 2009, Amendment No. 15 was filed on March 5, 2009, and Amendment No. 16 was filed on April 29, 2009on behalf of Seidman and Associates, L.L.C (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”) and LSBK06-08, L.L.C. (“LSBK”), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer. (a)(b)(c) As of the close of business on July23, 2009the Reporting Persons owned beneficially an aggregate of2,022,217 shares of Common Stock which constituted approximately 15.57%of the12,991,312shares of Common Stock outstanding as of April 30, 2009 as disclosed in the Company's May 11, 2009 Form 10-Q. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock, and except as set forth in this item 5, none of the Reporting Persons has effected transactions in the Common Stock during the past sixty (60) days, except for previously reported transactions. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:July 27,2009 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC 9 Schedule A Entity Date Purch Cost per Share Cost Shares SAL 5/4/2009 7.5580 18,895.00 2,500 SAL 5/6/2009 7.7050 30,820.00 4,000 SAL 5/11/2009 8.3233 8,323.30 1,000 SAL 5/18/2009 7.6310 19,077.50 2,500 SAL 5/28/2009 8.2000 14,350.05 1,750 SAL 6/1/2009 8.2944 10,368.00 1,250 SAL 6/2/2009 8.2300 13,933.39 1,693 SAL 6/3/2009 8.2880 16,576.00 2,000 SAL 6/5/2009 8.2135 10,677.53 1,300 SAL 6/5/2009 8.2300 16,460.00 2,000 SAL 6/9/2009 8.3186 8,734.48 1,050 SAL 6/10/2009 8.3056 29,069.65 3,500 SAL 6/11/2009 8.3111 12,466.70 1,500 SAL 6/12/2009 8.3062 20,765.50 2,500 SAL 6/15/2009 8.1885 17,195.90 2,100 SAL 6/16/2009 8.2668 14,466.95 1,750 SAL 6/17/2009 8.2924 11,609.34 1,400 SAL 6/22/2009 8.1957 40,978.50 5,000 SAL 6/25/2009 8.2927 16,585.40 2,000 SAL 6/30/2009 8.2734 12,410.15 1,500 SAL 7/23/2009 8.0000 104,000.00 13,000 Total 447,763.34 55,293 SIP 5/4/2009 7.5580 18,895.00 2,500 SIP 5/6/2009 7.7047 33,130.00 4,300 SIP 5/7/2009 7.6580 19,145.00 2,500 SIP 5/8/2009 8.0251 20,062.75 2,500 SIP 5/18/2009 7.6310 19,077.50 2,500 SIP 5/28/2009 8.2000 14,350.05 1,750 SIP 6/1/2009 8.2944 10,368.00 1,250 SIP 6/3/2009 8.2880 16,576.00 2,000 SIP 6/5/2009 8.2135 10,677.53 1,300 SIP 6/9/2009 8.3186 8,734.48 1,050 SIP 6/11/2009 8.3111 12,466.70 1,500 SIP 6/12/2009 8.3062 20,765.50 2,500 SIP 6/15/2009 8.1885 17,195.90 2,100 SIP 6/16/2009 8.2668 14,466.95 1,750 SIP 6/17/2009 8.2935 10,781.53 1,300 SIP 6/19/2009 8.2144 20,536.00 2,500 SIP 6/22/2009 8.1700 81,700.00 10,000 SIP 6/25/2009 8.2927 16,585.40 2,000 SIP 7/23/2009 8.0000 104,000.00 13,000 Total 469,514.29 58,300 LSBK 5/4/2009 7.5580 18,895.00 2,500 LSBK 5/6/2009 7.7050 30,820.00 4,000 LSBK 7/23/2009 8.0000 49,008.00 6,126 Total 0.00 0 Broad Park 5/4/2009 7.5580 18,895.00 2,500 Broad Park 5/6/2009 7.7050 30,820.00 4,000 Broad Park 6/18/2009 8.2550 14,859.02 1,800 Broad Park 6/19/2009 8.2144 20,536.00 2,500 Broad Park 6/22/2009 8.1957 40,978.50 5,000 Broad Park 6/25/2009 8.2927 16,585.40 2,000 Broad Park 6/30/2009 8.2734 12,410.15 1,500 Broad Park 7/2/2009 8.3033 12,455.00 1,500 Broad Park 7/14/2009 8.5573 12,836.00 1,500 Broad Park 7/23/2009 8.0000 95,736.00 11,967 Total 276,111.07 34,267 Seidman Client 6/4/2009 8.4935 8,493.53 1,000 Seidman Client 7/1/2009 8.7374 4,368.71 500 Total 12,862.24 1,500 Vanaria Family 6/15/2009 8.1300 6,829.20 840 Vanaria Family 5/11/2009 8.1900 5,733.00 700 Vanaria Family 5/12/2009 8.1900 5,733.00 700 Vanaria Family 5/14/2009 8.1040 16,208.00 2,000 Vanaria Family 5/15/2009 8.2500 10,725.00 1,300 Vanaria Family 5/18/2009 7.6500 15,300.00 2,000 Total 60,528.20 7,540 10
